Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 USC 103(A)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mounir (US2014/003979) in view of Ruan (US2014/0186273) and Alex (Pulp Capping, Clinical Tech Review, Compendium, March 2018).
	Mounir teaches that Enamel does not contain collagen, as found in other hard tissues such as dentin and bone, but it does contain two unique classes of proteins - amelogenins and enamelins and that it can be regenerated in fully erupted young permanent teeth with the use of recombinant amelogenin protein for inducing regeneration of enamel along with the attachment apparatus and the dental pulp [004; 0033]. 
	This reference further teaches that amelogenin protein, in addition to stimulating the regeneration of the pulp and the dental attachment apparatus, is also capable of stimulating the regeneration of the enamel forming cells because the ameloblasts have the ability to lay down the organic matrix of dentin and mineralize this organic matrix [0074].  This reference teaches that approximately 1 ml of propylene glycol alginate vehicle (PGA) was mixed with 1-50 mg recombinant amelogenin protein powder (rp(H)M180) and the suspension of rp(H)M180+PGA material was injected into the canals of the subject’s tooth with a special syringe [0069]. This reference further teaches that such kits with amelogenin are well known in the art for application to dental pulp [0069].
	This reference further teaches a method that includes exposing at least a portion of crown, root canal or periapical tissue of the tooth and administering an enamel material in an amount sufficient to promote the regeneration of dental enamel tissue and/or ameloblast cells such that at least a portion of the exposed crown, root canal or periapical tissue is in contact with the enamel material [0009].
	The difference between the prior art and the instant claims is that the prior art does not teach the final step of applying a permanent restorative top to the tooth or that the sequence of the amelogenin is identical to SEQ ID NO: 2.
	Ruan teaches a composition and a method of its use for re-constructing enamel-coated substrates, such as a tooth, which includes an amelogenin, chitosan, and water and compounds providing calcium and phosphate ions [abstract]. This reference further teaches that the wild type human amelogenin protein is SEQ ID NO: 3, which is 100% identical to instantly claimed SEQ ID NO: 2. Ruan also teaches that the composition may include additional enamel proteins, such as enamelin, ameloblastin, enamel proteases, chitosanolytic enzymes, and combinations thereof, in an amount from about 0.005 percent to about 0.1 percent of the total weight of the first composition [0036]. 
	Alex teaches that direct and indirect pulp capping has been used for many years to preserve the health and vitality of the pulp complex and induce pulp cells to form hard tissue (reparative/tertiary dentin). Direct pulp capping is used when the pulp is visibly exposed (vital pulp exposure) due to caries, trauma, or iatrogenic insult such as accidental exposure during tooth preparation or caries removal. Indirect pulp capping is generally used in deep cavity preparations, with or without caries remaining, that are in close proximity to the pulp but with no visible exposure (p. 2-3). In this method, it is common to remove only the "infected dentin" (dentin that is demineralized with denatured collagen, infiltrated with bacteria, and irreparably damaged) while leaving the "affected dentin" in place (dentin that is also demineralized but with the collagen structure still largely intact, is bacteria free, and still has the potential for remineralization), and then apply a liner and adhesive in one step to the affected dentin to form hard bacteria-free dentin (p. 3). Direct pulp capping is used when the pulp is exposed and it must be treated and then sealed permanently with an enamel (p. 4). Alex teaches that the ultimate objectives of any pulp capping procedure should be to manage bacteria, arrest any residual caries progression, stimulate pulp cells to form new dentin, and provide a biocompatible and durable seal that protects the pulp complex from bacteria and noxious agents (p. 3).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the method of Mounir and used it in the tooth capping methods of Alex with the amelogenin of Ruan because Ruan teaches the same use of human amelogenin for restoring pulp and restoring an enamel coating for the tooth. One would be motivated to use SEQ ID NO: 3 as the form of amelogenin in both direct and indirect capping because Ruan teaches that is effective for these purposes, and Mounir teaches its use with PGA as effective in tooth restoration when applied to pulp. As such, there is a reasonable expectation of success that the amelogenin of Ruan can be effectively used in the method of Mounir when applying a permanent top to the tooth in either capping method of Alex. 
	As such, claims 1, 7, 8 is rendered obvious. Claims 2-4 are met because Alex teaches both direct and indirect methods of capping and the direct method requires application to exposed pulp, which indirect is a deeper application which would necessarily involve application to dentin tubules below the enamel and is done a single procedure, therefore, in one day.  Claims 5-6 are both rendered obvious because Mounir teaches method of treating trauma from a dental procedure, such as endodontic treatment, or for a cavity requiring a root canal [0034-0038]. Claim 9 is met because rendered obvious because Mounir teaches 1-50 mg/mL amelogenin with 1 mL PGA. Claim 10 is met because both Mounir and Ruan teach recombinant amelogenin use, and Mounir teaches a composition with PGA. Claims 11, 12 and 17 are met because Ruan teaches calcium and fluoride ion providing compositions and non-amelogenin proteins being added to the amelogenin composition. Claim 13 is met because Mounir teaches add bactericidal agents [0049].  Claim 14 is met because Mounir teaches dentin regeneration and vital pulp regeneration [0015, 0006]. As to claims 7, 8 and 16, Mounir incorporate by reference treatment with both wild-type and recombinant amelogenins that can be used for amelogenin deficient mice, and Ruan confirm the human wild type sequence of amelogenin [0041-42, e.g. Gibson et al.]. Claims 17-18 is met because Ruan teaches combining the composition with proteases and non-amelogenin matrix proteins. Claim 20 is met because Mounir teaches a kit with amelogenin and PGA for application to dental tubules and pulp [0010]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 16/568,909. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘909 teaches the same method of direct and indirect capping using a combination of SEQ ID NO: 2 and PGA in claims 1-4 and 7-10, which meets instant claims 1-4 and 10. Instant claims 11, 12 and 16 are met by the teaching of claims 19, 18 and 16 of ’909 respectively. The remaining claims are rendered obvious in view of Ruan and Alex, as discussed above. 
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-12 and 16 of U.S. Patent Application No. 17/458,955.  Instant claims 1-4, 10-12 and 16 are met by claims 1-4, 10-12 and 16 of ‘955 because they are identical except that 70-90% of the alginic acid forming the PGA are esterified, which is narrower in scope than instant claim 1. The remaining instant claims are rendered obvious in view of Ruan and Alex, as discussed above.
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-12 and 16 of U.S. Patent Application No. 17/389,478.  Instant claims 1-4, 10-12 and 16 are met by claims 1, 7, 10, 11 and 16 of ‘478 because 1 and 7 teach the same method of capping with SEQ ID NO:2 as is in instant claims 1, 3 and 4. Instant claims 10, 11 and 16 are met because they are identical to claims 10, 11 and 16 aside from the claims from which they depend. The remaining claims are rendered obvious in view of Ruan and Alex, as discussed above.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-12 and 16 of U.S. Patent Application No. 17/408,949.  Instant claims 1-4, 10-12 and 16 are met by claims 1-4, 10-12 and 16 of ‘949 because they are identical except that indirect and direct capping are explicitly recited in claim 1 of ‘949, which is narrower in scope than instant claim 1. The remaining claims are rendered obvious in view of Ruan and Alex, as discussed above.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-12 and 16 of U.S. Patent Application No. 11,207,155 in view of Alex, as discussed in the above rejection.  claims 1-4, 10-12 and 16 of ‘155 the same method of applying the same amelogenin and PGA composition to exposed pulp. The difference between the instant claims and the claims of ‘155 is that ‘155 does not specifically teach capping. However, the teaching of Alex, described above render obvious the claims of ‘155 for the same reasons. Additionally, instant claims 10-12 have the same limitations as claims 5-7 of ‘155.
As such, the claims are rendered obvious. The remaining claims are rendered obvious in view of Ruan and Alex, as discussed above.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-12 and 16 of U.S. Patent No. 17,458,923 in view of Alex, as discussed in the above rejection.  claims 1-4, 10-12 and 16 of ‘923 the same method of applying the same amelogenin and PGA composition to exposed pulp. The difference between the instant claims and the claims of ‘923 is that ‘923 does not specifically teach capping. However, the teaching of Alex, described above render obvious the claims of ‘155 for the same reasons. Additionally, instant claims 10-12 have the same limitations as claims 5-7 of ‘923.
As such, the claims are rendered obvious. The remaining claims are rendered obvious in view of Ruan and Alex, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654